PER CURIAM.
Willie Andrews appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Upon de novo review, see Anderson v. Larson, 327 F.3d 762, 767 (8th Cir.2003) (standard of review), we hold that summary judgment was properly granted. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable James M. Moody, United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Beth Deere, United States Magistrate Judge for the Eastern District of Arkansas.